Citation Nr: 0412475	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-06 156	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of frozen feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Although the veteran initially requested a Travel Board 
hearing, in February 2003, a VA Form 21-4138, submitted in 
December 2003, and signed by the veteran's wife and 
representative, indicates that he was unable to attend the 
scheduled hearing and requested that the case be reviewed by 
the Board without further delay.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice what evidence he must secure to substantiate his 
claim.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
VA duties pursuant thereto have been codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In his claim to 
reopen, received in April 2002, the veteran stated that he 
received treatment at a private primary health care facility 
in Cola, South Carolina.  He provided that facility's 
address.  VA did not attempt to obtain the treatment records 
and failed to provide the veteran with the notice required by 
VCAA with regard to these treatment records.  See Quartuccio 
v. Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  To correct that shortcoming the case 
must be remanded.


Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran that 
new and material evidence is needed to 
substantiate his claim to reopen a claim 
of entitlement to service connection for 
residuals of frozen feet.  Specifically, 
he should provide evidence of a current 
residuals and medical evidence indicating 
that his preexisting disability was 
aggravated by his military service.

2.  The RO should make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if the 
appellant identifies the custodians 
thereof.  VA will notify him of evidence 
he identified that could not be obtained 
so that he may obtain the evidence 
himself and submit it.

3.  Upon completion of the foregoing 
development, the RO must review all the 
evidence of record.  If the benefit 
sought on appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




